June 4, 1926. The opinion of the Court was delivered by
This is an appeal from a decree of Judge Dennis made in the cause. Judge Dennis' decree states the facts and issues involved and will be reported.
There are 15 exceptions alleging error on the part of his Honor. The issue is the validity of the Rizer or Baltzegar mortgage. The Master found in favor of the appellant. Judge Dennis reversed the finding of the Master, and found that the mortgage had been paid and was not a lien on the land in controversy. He found in favor of the respondents. This question of fact found by the Circuit Judge has ample testimony to support the finding. The Baltzegar mortgage was paid by the Boltin mortgage, which was given to Williams.
Williams had taken the Boltin mortgage for the full amount of the purchase money that Boltin was to pay Baltzegar, and agreed to finance the matter and pay the Baltzegar mortgage. He paid the bank which held it, and had the bank assign the mortgage to him. He had agreed to pay the mortgage, which he did, but instead of having the mortgage satisfied he had the bank assign it to him. The mortgage was paid and became a dead paper when Rizer took the Baltzegar mortgage by assignment from Williams, long after it was due. He took no better title to it than Williams had. He took it subject to all existing defenses. Code 1922, Vol. 1, § 355; Code 1922, Vol. 3, § 3709. Patterson v. Rabb, 38 S.C. 138; 17 S.E., 463; 19 L.R.A., 831. British American Mort. Co. v. Smith, 45 S.C. 83;22 S.E., 747. Willoughby v. Ray, 131 S.C. 317;127 S.E., 441. Woodrow v. Frederick (S.C.),131 S.E., 598.
We see no error at all in the decree of Judge Dennis as complained of. It is strictly in accordance with the law applicable to the facts as found by him, and we have decided in a number of cases that it is incumbent *Page 183 
upon the appellant to satisfy this Court that the finding of the Circuit Court is against the preponderance of the testimony. In this case the appellant has failed to do this.
All the exceptions are overruled, and the judgment is affirmed.
MR. CHIEF JUSTICE GARY and MESSRS. JUSTICES COTHRAN, BLEASE and STABLER concur.